--------------------------------------------------------------------------------


Exhibit 10-B


FORD MOTOR COMPANY
Executive Separation Allowance Plan
(As amended through October 1, 2006)


Section 1. Introduction. This Plan has been established for the purpose of
providing Leadership Level One or Two Employees who are hired or rehired prior
to January 1, 2004 with an Executive Separation Allowance (ESAP) in the event of
their separation from employment with the Company under certain circumstances.
The Plan is an expression of the Company's present policy with respect to
separation allowances for Leadership Level One or Two Employees who meet the
eligibility requirements set forth below; it is not a part of any contract of
employment and no employee or other person shall have any legal or other right
to any Executive Separation Allowance.


Section 2. Definitions. As used in the Plan, the following terms shall have the
following meanings, respectively:


"Affiliate" shall mean, as applied with respect to any person or legal entity
specified, a person or legal entity that directly or indirectly, through one or
more intermediaries, controls or is controlled by, or is under common control
with, the person or legal entity specified.


"Company" shall mean Ford Motor Company and such of the subsidiaries of Ford
Motor Company as, with the consent of Ford Motor Company, shall have adopted
this Plan.


"Contributory Service" shall mean, without duplication, the years and any
fractional year of contributory service at retirement, not exceeding one year
for any calendar year, of the Eligible Leadership Level One or Two Employee
under the Ford Motor Company General Retirement Plan.


"Eligible Leadership Level One or Two Employee" shall mean a Leadership Level
One or Two Employee who meets the eligibility criteria set forth in Section 3,
or for periods prior to January 1, 2000, shall mean an Executive Roll Employee
who meets the eligibility criteria set forth in Section 3.


"Eligible Surviving Spouse" shall mean a spouse to whom a Leadership Level One
or Two Employee has been married at least one year at the date of the employee's
death.


"Internal Revenue Code" or "Code" shall mean the Internal Revenue Code of 1986,
as amended from time to time.


"Leadership Level One or Two Employee" shall mean an employee of the Company
(but for periods prior to July 1, 1996, excluding a Company employee who is an
employee of Jaguar Cars, a division of the Company) who is assigned to the
Leadership Level One or Two, or its equivalent, as such term is defined in the
Employee Relations Administration Manual as from time to time constituted.


"Separation From Service" shall mean termination from Company employment.


"Service" shall mean an eligible employee's years of service (including
fractions of years) used in determining eligibility for an early retirement
benefit under the Ford Motor Company General Retirement Plan.
 
"Specified Employee" shall mean an employee of the Company who is a Key Employee
as defined in Code Section 416(i) without regard to paragraph 5 thereof. A
Specified Employee shall be identified as of December 31st of each calendar year
and shall apply to any Specified Employee who shall incur a Separation From
Service in the 12-month period commencing January 1st of the immediately
succeeding calendar year. This provision is effective for Specified Employees
who incur a Separation From Service on or after January 1, 2005.



--------------------------------------------------------------------------------


 
"Subsidiary" shall mean, as applied with respect to any person or legal entity
specified, (i) a person or legal entity a majority of the voting stock of which
is owned or controlled, directly or indirectly, by the person or legal entity
specified or (ii) any other type of business organization in which the person or
legal entity specified owns or controls, directly or indirectly, a majority
interest.


Section 3. Eligibility. Each Leadership Level One or Two Employee who is being
separated from employment with the approval of the Company and who:



 
(1)
has at least five years service at the Leadership Level One or Two level, or its
equivalent;




 
(2)
has at least ten years of contributory membership under the General Retirement
Plan;




 
(3)
is at least 55 years of age; and




 
(4)
retires from the Company prior to age 65



shall receive an Executive Separation Allowance as provided herein. The Eligible
Surviving Spouse of a Leadership Level One or Two Employee who (i) has not
separated from employment with the Company, (ii) meets the eligibility
conditions set forth in Subsections (1) through (3) of this Section 3, and (iii)
dies on or after January 1, 1981 shall be eligible to receive the Executive
Separation Allowance that the Eligible Surviving Spouse of a deceased employee
would have been eligible to receive if such employee had separated from
employment with the approval of the Company and retired on the date of the
employee's death.


The eligibility conditions set forth in Subsections (1) and (2) of Section 3 may
be waived by the Executive Chairman except in the case of a Leadership Level One
or Two Employee who has not separated from employment with the Company.


Section 4. Calculation of Amount.


A. Base Monthly Salary. For purposes of the Plan, the "Base Monthly Salary" of a
Leadership Level One or Two Employee shall be the highest monthly base salary
rate of such employee during the employee's 12 months of service immediately
preceding Separation From Service with the Company, prior to giving effect to
any salary reduction agreement pursuant to an employee benefit plan, as defined
in Section 3(3) of the Employee Retirement Income Security Act of 1974, as
amended, (i) to which Code Section 125 or Code Section 402(e)(3), applies or
(ii) which provides for the elective deferral of compensation. It shall not
include supplemental compensation or any other kind of extra or additional
compensation.
 
B. Amount of Executive Separation Allowance. Subject to any limitation in other
provisions of the Plan, the gross monthly amount of the Executive Separation
Allowance of an Eligible Leadership Level One or Two Employee under Section 3
above shall be such employee's Base Monthly Salary multiplied by a percentage,
not to exceed 60%, equal to the sum of (i) 15%, (ii) five tenths of one percent
(.5%) for each month (or fraction thereof) that such employee's age at
Separation From Service exceeds 55, not to exceed thirty percent (30%), and
(iii) one percent (1%) for each year of such employee's service in excess of 15,
prorated for fractions of a year.


The gross amount for any month shall be reduced by any payments paid or payable
for such month to the Eligible Leadership Level One or Two Employee, the
employee's surviving spouse, contingent annuitant, or other beneficiary under
the General Retirement Plan or any other private retirement plan, other than the
Supplemental Executive Retirement Plan, to which the Company or its subsidiaries
shall have contributed.



--------------------------------------------------------------------------------


 
Section 5. Payments. Executive Separation Allowance payments to an Eligible
Leadership Level One or Two Employee, in the net amount determined in accordance
with Section 4B above, shall be made monthly from the Company's general funds
commencing on the first day of the month following the date that is the later of
the date on which the Eligible Leadership Level One or Two Employee 1) reaches
at least age 55 with 10 years of Contributory Service; or 2) has a Separation
From Service. Payments to an Eligible Leadership Level One or Two Employee shall
cease at the end of the month in which such employee attains age 65 or dies,
whichever occurs first. In the event of death of an Eligible Leadership Level
One or Two Employee prior to such employee attaining age 65, or in the event of
death on or after January 1, 1981 of a Leadership Level One or Two Employee
whose Eligible Surviving Spouse meets the eligibility conditions set forth in
Section 3 for payments hereunder, payments shall be made to such employee's
Eligible Surviving Spouse, if any, until the death of such spouse or, if
earlier, until the end of the month in which the Leadership Level One or Two
Employee would have attained age 65.


Anything herein contained to the contrary notwithstanding, the right of any
Eligible Leadership Level One or Two Employee to receive an installment of
Executive Separation Allowance hereunder for any month shall be payable only if:



(i)
During the entire period from the date of such employee's Separation From
Service to the end of such month, such employee shall have earned out such
installment by refraining from engaging in any activity that is directly or
indirectly in competition with any activity of the Company or any Subsidiary or
Affiliate thereof;

(ii)
If a Specified Employee incurs a Separation From Service, payment of any
Executive Separation Allowance benefit accrued or vested after December 31, 2004
shall not commence (or be paid) earlier than the first day of the seventh month
following the Separation From Service; and

(iii)
The payments delayed under this Section shall not bear interest.



In the event of an Eligible Leadership Level One or Two Employee's
nonfulfillment of the condition set forth in the immediately preceding
paragraph, no further installment shall be paid to such employee; provided,
however, that the nonfulfillment of such condition may at any time (whether
before, at the time of or subsequent to termination of the employee's
employment) be waived in the following manner:


(1) with respect to any such employee who at any time shall have been a member
of the Board of Directors, a Vice President, the Treasurer, the Controller or
the Secretary of the Company, such waiver may be granted by the Compensation
Committee upon its determination that in its sole judgment there shall have not
been and will not be any substantial adverse effect upon the Company or any
Subsidiary or Affiliate thereof by reason of the nonfulfillment of such
condition; and
 
(2) with respect to any other such employee, such waiver may be granted by the
Annual Incentive Compensation Committee (or any committee appointed for the
purpose) upon its determination that in its sole judgment there shall not have
been and will not be any such substantial adverse effect.


Anything herein contained to the contrary notwithstanding, Executive Separation
Allowance payments shall not be paid to or with respect to any person as to whom
it has been determined that such person at any time (whether before or
subsequent to termination of the employee's employment) acted in a manner
inimical to the best interests of the Company. Any such determination shall be
made by (i) the Compensation Committee with respect to any Leadership Level One
Employee who at any time shall have been a member of the Board of Directors, an
Executive Vice President, a Vice President, the Treasurer, the Controller or the
Secretary of the Company, and (ii) the Annual Incentive Compensation Committee
with respect to any other Leadership Level One or Two Employee, and shall apply
to any amounts payable after the date of the applicable Committee's action
hereunder, regardless of whether the person has commenced receiving Executive
Separation Allowance. Conduct which constitutes engaging in an activity that is
directly or indirectly in competition with any activity of the Company or any
Subsidiary or Affiliate thereof shall be governed by the four immediately
preceding paragraphs of this Section 5 and shall not be subject to any
determination under this paragraph.



--------------------------------------------------------------------------------


 
Any Executive Separation Allowance payments resumed after reemployment with the
Company under Section 7A or employment with a Subsidiary of the Company under
Section 7B shall be paid on the basis of the percentage of Base Monthly Salary
applicable at the time of the initial determination under Section 4B.


Section 6. Deductions. The Company may deduct from any payment of Executive
Separation Allowance to an Eligible Leadership Level One or Two Employee or such
employee's Eligible Surviving Spouse all amounts owing to it by such employee
for any reason, and all taxes required by law or government regulation to be
deducted or withheld.


Section 7A. Person Reemployed by the Company. In the event an employee who shall
have been separated from employment with the Company under circumstances that
would make the employee eligible to receive an Executive Separation Allowance
shall be reemployed by the Company before the employee shall have received
payment of the full amount of the employee's Executive Separation Allowance, no
further allowance shall be paid during such period of reemployment.


Section 7B. Person Employed by a Subsidiary. In the event an employee who shall
have been separated from employment with the Company under circumstances that
would make the employee eligible to receive an Executive Separation Allowance
shall be employed by a Subsidiary of the Company before the employee shall have
received payment of the full amount of the employee's Executive Separation
Allowance, no further allowance shall be paid during such period of employment.


Section 8. Administration and Interpretation.  Except as the committees
specified in Section 5 and the Executive Chairman is authorized to administer
the Plan in certain respects, the Group Vice President - Corporate Human
Resources and Labor Affairs shall have full power and authority on behalf of the
Company to administer and interpret the Plan. In the event of a change in a
designated officer's title, the officer or officers with functional
responsibility for executive separation allowance plans shall have the power and
authority to administer and interpret the Plan. All decisions with respect to
the administration and interpretation of the Plan shall be final and shall be
binding upon all persons.
 
Section 9. Amendment and Termination. The Company reserves the right to amend,
modify or terminate the Plan at any time without notice.


Section 10. Local Payment Authorities. The Vice President and Treasurer and the
Assistant Treasurer (or in the event of a change in title, their functional
equivalent) may act individually to delegate authority to administrative
personnel to make benefit payments to Eligible Leadership Level One or Two
Employees in accordance with Plan provisions.


Section 11. Visteon Corporation. The following shall be applicable to employees
of Ford who were transferred to Visteon Corporaton on April 1, 2000 ("U.S.
Visteon Employees") and who ceased active participation in the Plan as of June
30, 2000 after Visteon Corporation was spun-off from Ford, June 28, 2000.



(a)
Group I and Group II Employees.




   
For purposes of this paragraph, a "Group I Employee" shall mean a U.S. Visteon
Employee who as of July 1, 2000 was eligible for immediate normal or regular
early retirement under the provisions of the GRP as in effect on July 1, 2000. A
"Group II Employee" shall mean a U.S. Visteon Employee who (i) was not a Group I
Employee; (ii) had as of July 1, 2000 a combination of age and continuous
service that equals or exceeds sixty (60) points (partial months disregarded);
and (iii) could become eligible for normal or regular early retirement under the
provisions of the GRP as in effect on July 1, 2000 within the period after July
1, 2000 equal to the employee's Ford sevice as of July 1, 2000. A Group I or
Group II Employee shall retain eligibility to receive an Executive Separation
Allowance




--------------------------------------------------------------------------------


 
 
 
and shall receive such benefits as are applicable under the terms of the Plan in
effect on the retirement date, based on meeting the minimum Leadership Level
required for eligibility for such benefits as of July 1, 2000, service as of
July 1, 2000, and the Base Monthly Salary as of the retirement date.

 
 
(b)
Group III Employees.




   
For purposes of this paragraph, a "Group III Employee" shall mean a U.S. Visteon
Employee who participated in the GRP prior to July 1, 2000 other than a Group I
or Group II Employee. The Plan shall have no liability for any Executive
Separation Allowance payable to Group III Employees who were otherwise eligible
hereunder with respect to service prior to July 1, 2000 on or after July 1,
2000.





Section 12. Code Section 409A.


With respect to benefits accrued or vested after December 31, 2004, the Company
reserves the right to take such action, on a uniform basis, as the Company deems
necessary or desirable to ensure compliance with Code Section 409A, and
applicable additional regulatory guidance thereunder, or to achieve the goals of
the Plan without having adverse tax consequences under this Plan for any
employee or beneficiary.
 
After receipt of Plan benefits accrued or vested after December 31, 2004, the
obligations of the Company with respect to such benefits shall be satisfied and
no Eligible Leadership Level One or Two Employee, or their Eligible Surviving
Spouse, shall have any further claims against the Plan or the Company with
respect to Plan benefits accrued or vested after December 31, 2004.
 
Section 13. Claim for Benefits


Denial of a Claim. A claim for benefits under the plan shall be submitted in
writing to the plan administrator. If a claim for benefits or participation is
denied in whole or in part by the plan administrator, the Eligible Leadership
Level One or Two Employee will receive written notification within a reasonable
period from the date the claim for benefits or participation is received. Such
notice shall be deemed given upon mailing, full postage prepaid in the United
States mail or on the date sent electronically to the Eligible Leadership Level
One or Two Employee. If the plan administrator determines that an extensive
period of time for processing is required, written notice shall be furnished to
the Eligible Leadership Level One or Two Employee as soon as practical.


Review of Denial of the Claim. In the event that the plan administrator denies a
claim for benefits or participation, the Eligible Leadership Level One or Two
Employee may request a review by filing a written appeal to the Group Vice
President - Corporate Human Resources and Labor Affairs, or his or her designee,
within sixty (60) days of receipt of the written notification of denial. The
appeal will be considered, and a decision shall be rendered as soon as
practical. In the event a time extension is needed to consider the appeal and
render the decision, written notice shall be provided to the Eligible Leadership
One or Two Employee notifying them of such time extension.


Decision on Appeal. The decision on review of the appeal shall be in writing.
Such notice shall be deemed given upon mailing, full postage prepaid in the
United States mail or on the date sent electronically to the Eligible Leadership
Level One or Two Employee. Decisions on the appeal are final and conclusive and
are only subject to the arbitrary and capricious standard of judicial review.


Limitations Period. No legal action for benefits under the plan may be brought
against the plan until after the claims and appeal procedures have been
exhausted. Legal actions under the plan for benefits must be brought no later
than two (2) years after the claim arises. No other action may be brought
against the plan more than six (6) months after the claim arises.
 
 

--------------------------------------------------------------------------------